 LACONIAMALLEABLE IRON COMPANY, INC.Order161Upon the entire record in this case, the National Labor RelationsBoard hereby orders that the petition herein be, and it hereby is,dismissed.LACONIA MALLEABLE IRON COMPANY, INC.andUNITED STEELWORKERSOF AMERICA, CIO, PETITIONER.Case No. 1-RC-2057. July 12,1951Supplemental Decision and Certification of RepresentativesPursuant to a Decision and Direction of Election issued on May 2,1951, in the above proceeding, an election by secret ballot was held onMay 17, 1951, under the direction of the Regional Director for theFirst Region, among production and maintenance employees at theEmployer's Laconia, New Hampshire, plant, in the unit heretoforefound appropriate.Upon the conclusion of the election, a tally of ballots was furnishedthe parties in accordance with the Rules and Regulations of the Board.The tally showed that, of approximately 115 eligible voters, 55 castballots for the Petitioner, 54 cast ballots against the Petitioner, and theballot of 1 voter was challenged.The challenged ballot is determina-tive of the outcome of the election.The Challenged BallotDuring the counting of ballots, on May 17, 1951, the Board agent incharge declared void a ballot marked as follows : The "Yes" box isuntouched; slightly to the left of the "No" box, and running throughthe top left-hand corner thereof, is a line which the parties agree is acheckmark; entirely within the "No" box are several pencil marks ofirregular shape and intensity.The Employer disagreed with thedetermination of the Board agent and challenged the ballot.On May 22, 1951, the Employer duly filed its objections to theconduct of the election and conduct affecting the results of the election,in which it contended that the Board agent in charge of the electionerroneously refused to count as valid the ballot of the challengedvoter and requested that the Board declare the challenged ballot validand dismiss the petition or, in the alternative, direct a new electionin the afore-mentioned unit.On May 29, 1951, the Regional Director, having duly investigatedthe matter, issued and duly served on the parties his report on ob-jections, in which he concluded that the challenged ballot was validand recommended that an amended tally of ballots be issued, showing95 NLRB No. 20 162DECISIONS- OF NATIONAL LABOR RELATIONS BOARD55 votes cast for the Petitioner and 55 votes cast against the Petitionerand that the petition therefore be dismissed.On June 4, 1951, the Petitioner duly filed its exceptions to theRegional Director's report on, objections, in which it requested thatthe Board declare the challenged ballot- void and that it certify thePetitioner as the exclusive collective bargaining representative forthe employees in the appropriate unit. _ConclusionsThe Board's decision inEbco Manufacturing Company(88.NLRB983) establishes the rule that an identifying mark on a ballot in aBoard-conducted election voids the ballot whether or not the mark inquestion establishes the identity of a voter, so long as it is a.markwhichmayserve to reveal the identity of the voter. In reaching theconclusion that the ballot in question here was valid the RegionalDirector recognized this rule, but noted that in theEbcocase, which.involved a marking much more readily decipherable than that involvedhere, the Board indicated that in voiding a ballot because of markingsitmust appear that the mark was made deliberately and not inad-vertently.The Regional Director concluded, apparently because ofthe amorphous character of the markings in this case, that. the markings were not deliberately made and that theEbcodecision is, by itsown terms, not. controlling.We have personally examined the challenged ballot, and are unableto conclude that the markings are of such a character as to compelonly the conclusion that they were inadvertently made.Admittedly,such a possibility exists ; but our concern for preserving the secrecyof the ballot in elections conducted by this Board requires that wepermit no opportunities for identification of a voter.Because the markings may have been deliberately made, and mayhave served to reveal the identity of the voter, we find that the ballotis void.As the tally of ballots revised in accordance with this finding showsthat the Petitioner, has secured a majority of the valid votes cast inth6 election; we shall certify the Petitioner as the exclusive repre-sentative.of the employees in the appropriate . unit..`Certification of RepresentativesITISHEREBYCERTIFIED that United Steelworkers of 'America,CIO,.has,been designated- and selected, by a majority of the Employer'sproduction and maintenance"-.employees at' its Laconia, New . Hamp-sh e, plant, including employees in the hard iron rimming .'and'inspection department, but excluding office clerical employees, pro=.fessional employees, watchmen, the shipping clerk and.foreman. of KELLER FISHING AND PACKING COMPANY :163the';finishing,and soft iron inspection department;the flight crewforeman;the pattern,castilig,core making,furnace, hard iron trim- .ring and inspecting,annealing,grinding,yard labor and maintenancedepartment foremen, andthe moldingdepartment foreman and as-sistant;foreman and other supervisors,within themeaning of theAct, as their representative for the purposes of collective bargainingand that pursuant to Section 9 (a) of the At, the aforesaid labororganization is the exclusive representative of all such employees forthe purposes of collective bargaining with respect to rates of pay,wages, hours of employment,and other conditions of employment.FELLERFISHING AND PACKINGCOMPANY'andORCAS ISLAND CANNERYLOCAL INDUSTRIAL UNIONNo. 1767,CIOandINTERNATIONALAs-SOCIATION OFMACHINISTS, LocAL LODGE No. 239.CasesNos.19-RC-714 and 19-RC-784. July 12, 1951Decision,Order,and Direction of ElectionUpon.separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeHoward A. McIntyre, hearing officer.The hearing officer's rulingsmade at the hearing are free from prejudicial error and. are herebyaffirmed.'Pursuant to the provisions of Section 3 (b) of the Act, .the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Reynolds, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employeesof the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.:O:reas Island Cannery Local Industrial Union No. 1767; CIO,hereinafter called CIO, the Petitioner in Case No. 19-RC-714, seeksto represent a .unit of production and maintenance employees at. theEmployer's Deer" Harbor, 'Orcas Island, Washington, fish. cannery.2'Fishermen and Allied Workers Division, International Longshoremen'sand -ware-housemen'sUnion,Local No.3-51,moved to 'intervene at the hearing.As this laborgrganWgtign!was. not,in. compliance'with'the -filing requirements,of'Section 9 of the Actntl;;thn,ti,me;of,,the:hearing,and'has no contractual.relationship, with,the Enrployer, thehearing officer correctly denied the motion.Brewer&Brewer Sons.Inc.;' In its petition,CIO excluded machinists;however, at the hearing,CIO took the same,position as inColumbia River Packers Association,Inc., et al.,94 NLRB 1303,and seeksto represent a plant-wide unit.95 NLRB No. 21.961974-52-vol. 95-1.2